Citation Nr: 0722547	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hamstring disability.  

2.  Entitlement to service connection for residuals of a 
sternum fracture. 

3.  Entitlement to service connection for residuals of an 
injury to the right index finger.   

4.  Entitlement to an initial rating in excess of 20 percent 
for multi-level degenerative disc and joint disease of the 
lumbar spine. 

5.  Entitlement to an initial compensable rating for 
residuals of a right thumb fracture.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran attended the United States Naval Academy prior to 
service and served on active military duty from May 1995 to 
May 2001.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2003 
rating decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO).  The case 
was remanded by the Board for additional development in 
February 2005, and the requested development has been 
substantially accomplished. 

The issues of entitlement to increased initial ratings for a 
left hip disorder, residuals of a left ankle sprain, right 
ankle sprain, imbalance due to a right ear injury, a 
neurological condition of the left leg, left knee strain, a 
left elbow disability, and a bilateral foot arch disorder are 
addressed in the remand portion of the decision below.  These 
issues are remanded to the RO via the Appeals Management 
Center in Washington, DC.    


FINDINGS OF FACT

1.  A current left hamstring, sternum, or right index finger 
disability is not shown by the evidence of record. 

2.  Severe limitation of lumbar motion or severe recurring 
attacks of intervertebral disc syndrome due to degenerative 
disc disease of the lumbar spine are not demonstrated.   

3.  The record does not demonstrate incapacitating episodes 
of degenerative disc disease of the lumbar spine having a 
total duration of at least four weeks during a 12 month 
period; forward flexion of the thoracolumbar spine is not to 
limited 30 degrees or less and there is no thoracolumbar 
ankylosis. 

4.  Residuals of a right thumb fracture d0 not include 
ankylosis and there is no clinical evidence demonstrating 
these residuals are manifested by a gap of one to two inches 
(2.5 to 5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the finger. 


CONCLUSIONS OF LAW

1.  A current left hamstring disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 

2.  A current sternum disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 

3.  A current right index finger disability was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

4.  The criteria for an initial rating in excess of 20 
percent for intervertebral disc syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
4.71a, Diagnostic Codes 5292, 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006). 

5.  The criteria for a compensable initial rating for 
residuals of a right thumb fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in October 2002 satisfied the duty to notify 
provisions.  Moreover, a February 2005 communication 
ultimately informed the veteran of what evidence he needed to 
submit to support his claims for increased compensation.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the veteran's service medical 
records have been obtained and the veteran has been afforded 
VA examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
II. Legal Criteria/Analysis

A.  Service Connection Issues 

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury, or 
disease contracted, during such service.  38 U.S.C.A. § 
11101; 38 C.F.R. §§ 3.303(a), 3.304 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records reflect treatment in December 
1993 for a possible rib/sternum fracture as a result of a 
wrestling injury.  X-rays conducted at that time were 
negative.  June 1999 service medical records reflect 
treatment for a left hamstring strain sustained by the 
veteran in a football game.  In December 1999, the veteran 
complained of left leg weakness.  Thereafter, the veteran was 
seen in July 2000 for what was described as chronic pain and 
tenderness in the left hamstring.  The assessment in July 
2002 was left hamstring tendonitis.  April and May 1997 
service medical records reflect treatment for a wart on the 
right index finger.  The February 2001 separation examination 
is negative for a disability involving the left hamstring, 
sternum, or right index finger. 

After service, a January 2004 VA examination showed 
significant decreased left hamstring functioning, although 
the examiner did not observe any depression or deformity of 
the hamstring.  The veteran described having pain in his left 
lower sternum when he uses his chest muscles such as when 
doing push ups.  The diagnoses following the examination 
included what was described as "[h]istory of left hamstring 
injury in the past with subjective findings of weakness of 
left hamstring function."  Also diagnosed was "[h]istory of 
right rib injury in the past with present complaints of . . . 
left anterior chest pain."  

In June 2005, the veteran was afforded another VA 
examination, at which time he indicated this hamstring stayed 
"weak" after the in-service treatment.  He reported that 
the left hamstring was not swollen, hot, red, stiff, or 
unstable and that it did it did not give out, lock, become 
tired, or lack endurance.  As for the effects the hamstring 
have on every day life, he stated that he was not able to run 
fast.  He reported no limitations in his ability to work as a 
coach, as he said his job did not require him to run.  Upon 
examination of the left hamstring, there was no edema, 
tenderness, guarding, redness, heat, instability, weakness, 
abnormal movement, spasm, or pain on motion, including 
against resistance and repeated motion.  In the diagnosis 
portion of the examination reports, the examiner stated that 
"ongoing [symptoms] were "as likely as not secondary to 
past injury."  

With regard to the sternum, the veteran reported in June 2005 
that he continued to have a sharp pain in his chest when he 
pushed anything or lifted weights over five pounds.  The 
veteran reported that the area was not swollen, hot, red, 
stiff, weak, or unstable, and that it did not give-out, lock, 
become tired or lack endurance.  As a result of the chest 
pain, the veteran stated he avoided lifting over 275 pounds.  
He stated that the chest pain had no effect on his ability to 
work.  Upon examination of the sternum, there was no soft 
tissue swelling, edema, tenderness, guarding, redness, heat, 
instability, abnormal movement or spasm.  The diagnosis 
portion of the examination report stated that with respect to 
the veteran's sternum, "ongoing symptoms" were "as likely 
as not secondary to past injury."  

The veteran at his June 2005 VA examination reported that he 
had not had any problems with his right index finger, and he 
reported no injury or surgery involving this finger.  The 
veteran did not report the finger to be painful, swollen, 
hot, red, stiff, weak, or unstable and he did not report that 
the finger gave out, locked, became tired or lacked 
endurance.  Upon examination, there was no edema, tenderness, 
guarding, redness, heat, instability, weakness, abnormal 
movement, spasm, or pain on motion.  Flexion was from 0 to 90 
degrees and hyperextension was from 0 to 30 degrees.  

In order to warrant a grant of service connection, that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
present case, the most recent VA examination has demonstrated 
no present disability associated with the left hamstring, 
sternum, or right index finger.  Moreover, while "symptoms" 
in the hamstring and sternum were linked by the VA physician 
who conducted the most recent VA examination to service, 
symptoms such as pain do not represent a disability for VA 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted).  The clinical evidence does not demonstrate such a 
current "diagnosed or identifiable underlying malady or 
condition" involving the left hamstring or sternum.  As 
such, service connection for left hamstring, sternum, and 
right index finger conditions must be denied on the basis of 
there being no current disability associated with these 
conditions.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for service 
connection for left hamstring, sternum, and right index 
finger conditions, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  Increased Rating Issues

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  Separate diagnostic codes identify the various 
disabilities.  Where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the claims herein are 
based on the assignment of initial ratings for these 
conditions following the initial award of service connection 
for each condition.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Francisco, 7 Vet. App. at 58.  



Degenerative Disc and Joint Disease of the Lumbar Spine 

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002, and September 26, 2003.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for an increased rating 
for his service-connected back disability under both the old 
criteria and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions in the adjudication below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for intervertebral disc 
syndrome, a 20 percent evaluation was available for moderate 
recurring attacks.  38 C.F.R. § 4.71a; Diagnostic Code 5293 
(2001).  A 40 percent rating for intervertebral disc disease 
required severe recurrent attacks with intermittent relief.  
Id.  Also under the previous rating criteria, moderate 
limitation of lumbar motion warranted a 20 percent rating and 
severe limitation of lumbar motion warranted a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

The service medical records reflect treatment for low back 
pain with radiation to the lower extremities.  The diagnoses 
in service included degenerative disc and joint disease of 
the lumbar spine.  The service medical records do not 
objectively documents a disability consistent with "severe" 
recurring attacks of intervertebral disc syndrome due to 
degenerative disc disease or severe limitation of lumbar 
motion.  Accordingly, a rating in excess of 20 percent under 
the old criteria is not warranted.  

Under the revised rating criteria for spinal diseases and 
injuries effective September 23, 2002, intervertebral disc 
syndrome is evaluated either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

The General Rating Formula for Disease and Injuries of the 
Spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006). 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006) Note 
(1).  In this case, a separate noncompensable rating has been 
assigned for left leg neuropathy associated with the service-
connected back disorder, and the issue of the propriety of 
this rating has been remanded to the RO.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted, 
while a 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective on and 
after September 23, 2002).  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.  

The veteran first reported to a VA examination in January 
2004, at which time he reported frequent recurrences of low 
back pain and intermittent numbness in the left lower 
extremity since his separation from service.  He described 
the back pain as constant, and noted flare-ups of pain about 
once a month, with the episodes lasting about two days.  The 
veteran treated these episodes of pain with local heat and 
indicated they were not incapacitating.  He reported that he 
does not use pain medications but that the pain could be 
aggravated by running, bending, or prolonged sitting.  The 
veteran stated his last episode of incapacitating back pain 
was in 2000.  Upon examination, the veteran's gait was normal 
but he tended to sway to the right on Romberg maneuver.  
Motor strength was normal except in the left hamstring.  Pin 
sensation was decreased in the lateral aspect of the left 
lower leg.  Range of lumbar motion was 90 degrees of flexion, 
15 degrees of extension, 30 degrees of right and left lateral 
flexion and 30 degrees of right and left rotation, all 
without pain.  An x-ray of the lumbar spine was normal, and 
the diagnosis following the examination was multilevel lumbar 
spine disc disease with chronic low back pin and left lumbar 
radiculopathy.  

A VA examination conducted in January 2004 showed no 
tenderness or spasm in the low back.  Forward flexion was of 
the lumbar spine was from 80 to 90 degrees, lateral bending 
was from 20 to 30 degrees, extension was to 20 degrees and 
rotation was to 60 degrees to each side.  

A VA examination conducted in June 2005 showed the veteran 
reporting that he wad not been treated for any orthopedic, 
rheumatologic or neurologic problems since 2001.  At this 
examination, the veteran accomplished straight leg raising to 
60 degrees, with no radiation of pain.  He was noted to be 
able to ambulate without assistance and with a normal posture 
and gait.  The Romberg's test was negative and the sensory 
examination showed no gross sensory defect to light touch.  
Muscle strength was normal except in the flexor of the left 
hip, where strength was measured as 4+/5.  The deep tendon 
reflexes were symmetric and the planters were downgoing.  The 
veteran described constant back pain of 4 to 5 on a scale of 
1 to 10.  He stated the back pain was worsened by sitting on 
hard surfaces, running, or lifting any weight.  The low back 
was not reported to be swollen, hot, red, stiff, weak, or 
stiff or to give out, lock, become tired, or lack endurance.  
With regard to the impact of the veteran's back disability on 
his day to day life, the veteran stated that during flareups 
of pain, he has problems with all activities, even sitting.  
He stated that his back pain did not interfere with his 
ability to work.  

Findings from the June 2005 VA examination with respect to 
the back include no edema, tenderness, guarding, redness, 
heat, instability, weakness, abnormal movement, spasm, or 
pain on motion.  Range of lumbar motion was to 95 degrees of 
flexion, 25 degrees of extension, left lateral flexion to 35 
degrees, right lateral flexion to 25 degrees, left lateral 
rotation to 45 degrees and right lateral rotation to 35 
degrees.  X-rays of the lumbar spine were negative.  The 
diagnosis was back strain, with ongoing symptoms felt not 
likely to be secondary to past back strain but instead to 
degenerative changes with foramina narrowing.  This condition 
was said to be the likely cause of the neurological problems 
in the left leg.  

As for entitlement to an increased rating under the revised 
criteria for rating intervertebral disc syndrome, the 
evidence does not demonstrate incapacitating episodes of 
degenerative disc disease of the lumbar spine having a total 
duration of at least four weeks during a 12 month period; 
forward flexion of the thoracolumbar spine was, at its worst, 
80 degrees; and ankylosis of the spine was not demonstrated 
nor claimed.  

As such, a rating in excess of 20 percent for intervertebral 
disc syndrome prior cannot be assigned under either the old 
or revised criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  

In making the above determination, the Board notes that the 
veteran himself stated at the most recent VA examination that 
he has not received any treatment for his back since 2001, 
and he stated at the January 2004 VA examination that his 
last episode of "incapacitating" back pain was in 2000.  
The residual strength, sensation and motion demonstrated in 
the back by the clinical evidence set forth above also simply 
does not reveal a level of disability consistent with that 
required for increased compensation.  Accordingly, an 
evaluation in excess of 20 percent disabling for the 
veteran's service-connected back disability is not warranted 
at any time subsequent to the effective date of the initial 
rating, June 1, 2001.  See 38 C.F.R. § 3.400 (2006); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).
  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his back disorder, nor has 
marked interference with employment been shown.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his service connected back disability, 
this doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
  
Residuals of a Right Thumb Fracture

After the veteran filed his initial claim for service 
connection in June 2001, the provisions for rating 
disabilities in the individual fingers were amended, 
effective August 26, 2002.  See 67 Fed. Reg. 48,784-787 (July 
26, 2002).  The relevant evaluation requirements effective 
since August 26, 2002 provide for a new diagnostic code which 
discusses the particular degree of limitation of motion of 
the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2006).  

Under the "old" criteria for evaluating limitation of 
motion of the thumb, ankylosis of the thumb was needed in 
order to warrant compensation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2001).  Favorable ankylosis of the thumb warranted 
a 10 percent rating, and unfavorable ankylosis of the thumb 
warranted a 20 percent rating.  Id.  Under the recently 
codified Diagnostic Code 5228, a 10 percent disability rating 
is assigned for thumb limitation manifested by a gap of one 
to two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  As 
the RO adjudicated the veteran's claim under both the old and 
new criteria, the Board concludes that the veteran will not 
be prejudiced by the Board's review of the claim on appeal 
because due process requirements have been met.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The service medical records reflect a September 1994 X-ray 
demonstrating a 1 x 4 millimeter avulsion fracture of the 
base of the proximal phalanx of the right thumb.  After 
service, a January 2004 VA examination revealed some 
enlargement of the metacarpal phalangeal joint of the right 
thumb.  No instability or tenderness was noted, and the 
examiner stated that it seemed that there was normal right 
thumb functioning.  X-rays of the right thumb were negative.  
Examination in January 2004 showed the right thumb to be 
generally normal in appearance and functioning, although the 
veteran could not quite touch the tip of the thumb to the 
palm.  There was good grip strength in the right hand and no 
pain, weakness, fatigability, decreased endurance or 
incoordination was noted.  The June 2005 VA examination 
reflect that the veteran failed to complete an examination of 
the right thumb, including an x-ray.   

As previously indicated, the clinical evidence does not show, 
nor is it claimed, that the veteran's right thumb is 
ankylosed.  The evidence, while showing that the veteran 
could "not quite" touch the his thumb to his palm, does not 
demonstrate that there was a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  As such, entitlement to a 
compensable rating is not warranted at any time subsequent to 
the effective date of the initial rating, June 1, 2001.  38 
C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5224 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2006).  There is 
also no evidence suggesting that referral for an 
extraschedular rating would be warranted under 38 C.F.R. § 
3.321(b)(1).  

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for residuals of a right thumb 
fracture, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left hamstring 
disability is denied. 

Service connection for residuals of a sternum fracture is 
denied.  

Service connection for residuals of an injury to the right 
index finger is denied.   

An initial rating in excess of 20 percent for multi-level 
degenerative disc and joint disease of the lumbar spine is 
denied.  

An initial compensable rating for residuals of a right thumb 
fracture is denied. 


REMAND

An August 2005 rating decision granted service connection for 
a left hip disorder, residuals of a left ankle sprain, right 
ankle sprain, imbalance due to a right ear injury, a 
neurological condition of the left leg, left knee strain, a 
left elbow disability, and a bilateral foot arch disorder.  
The veteran expressed his disagreement with the ratings 
assigned for these disabilities in November 2005.  As such, 
the Board is obligated to remand the issues of entitlement to 
increased initial ratings for a left hip disorder, residuals 
of a left ankle sprain, right ankle sprain, imbalance due to 
a right ear injury, a neurological condition of the left leg, 
left knee strain, a left elbow disability, and a bilateral 
foot arch disorder to the RO for the issuance of a statement 
of the case and notification of appellate rights.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

For the reasons stated above, this case is remanded for the 
following:  

A statement of the case and notification 
of the veteran's appellate rights must be 
provided to the veteran with respect to 
the issues of entitlement to increased 
initial ratings for a left hip disorder, 
residuals of a left ankle sprain, right 
ankle sprain, imbalance due to a right 
ear injury, a neurological condition of 
the left leg, left knee strain, a left 
elbow disability, and a bilateral foot 
arch disorder.  The veteran is reminded 
that to vest the Board with jurisdiction 
over this issue, a timely substantive 
appeal must be filed.  38 C.F.R. § 20.202 
(2006).  If the veteran perfects the 
appeal as to any of these issues, the 
case must be returned to the Board for 
appellate review of any such issue. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


